On May 17, 1921, the superior court of Cook county, Illinois, granted a decree of divorce to Marie Gutowski against Arthur Gutowski, also known as Arthur J. Gutow, ordering him to pay the sum of $30 each and every week, until further order of the court, as alimony for the support of herself and minor child. Plaintiff brought the instant suit to recover instalments, due under the decree, in Wayne county, Michigan, of which defendant had become a resident. At the time of the trial, plaintiff limited her claim to $2,180, constituting alimony at $30 a week for the period of slightly over the 72 weeks just prior to June 15, 1931, when the present suit was begun. She recovered a judgment for this amount and costs.
Defendant contends that plaintiff is precluded from bringing this suit because it was not instituted until more than 10 years after the date of the original decree. This claim is not tenable. A decree of divorce does not become outlawed in 10 years. The delinquent instalments of the alimony, for which judgment was rendered in the lower court, all accrued within two years prior to the beginning of the present suit and, therefore, were not outlawed. The reasoning in the case ofBuzzn v. Muncey Cartage Co., 248 Mich. 64, is controlling here.
Defendant further claims that before the trial court could give effect to a decree of the Illinois court, it *Page 3 
was necessary for the plaintiff to present an order from the latter tribunal adjudging the amount due under* its original decree. This was unnecessary. The decree of the Illinois court was complete and final and is entitled to full faith and credit by the courts of this State. Defendant contends that the original order of alimony may have been modified by the court which granted it. He, however, produced no evidence to that effect. His rights were fully protected by the judgment rendered, accompanied by a stay of 60 days in accordance with 3 Comp. Laws 1929, §§ 12771, 12772, which provide for the bringing of an action at law on a decree for alimony rendered by a court of another State, and regulating the practice in such cases. The provisions of these statutes were strictly followed.
Plaintiff offered as an exhibit an account book, the entries in which had been made some by herself, others, under her direction, by her daughter. It was kept to show the payments of alimony received under the decree. There was no error in admitting this book for whatever it was worth. Defendant had ample opportunity to offer proof of any payments not entered therein, and to make any countershowing. He failed to introduce any testimony whatsoever.
In view of our affirmance of the judgment for plaintiff, it is unnecessary to discuss the merits of her motion to dismiss the appeal.
The judgment is affirmed, with costs to plaintiff.
NELSON SHARPE, C.J., and POTTER, NORTH, FEAD, WIEST, BUSHNELL, and EDWARD M. SHARPE, JJ., concurred. *Page 4